Case 1:05-md-01720-MKB-JO Document 7323 Filed 12/10/18 Page 1 of 4 PageID #: 108001




          WHEREAS, Sunoco Retail LLC (as successor in interest to Sunoco, Inc. (R&M)) and

   Aloha Petroleum, Ltd. filed an action captioned

   No. 14-cv-05800 (E.D.N.Y.) (MKB) (JO) (the “Sunoco Action”), which has been consolidated

   and coordinated for pretrial proceedings in

                                , No. 05-md-01720 (E.D.N.Y.) (“MDL 1720”);

          WHEREAS, Susser Holdings Corporation filed an action captioned

                                , No. 13-cv-05352 (E.D.N.Y.) (MKB) (JO) (the “E-Z Mart

   Action”), which has been consolidated and coordinated for pretrial proceedings in MDL 1720;

          WHEREAS, Susser Holdings Corporation has become an affiliate of Sunoco Retail LLC

   and Aloha Petroleum, Ltd.;

          WHEREAS, the plaintiffs Sunoco Retail LLC, Aloha Petroleum, Ltd., and Susser

   Holdings Corporation (the “Plaintiffs”) have responded to certain discovery requests;

          WHEREAS, on August 24, 2017, the Court ordered the deadline for completion of fact

   discovery in MDL 1720 to be April 30, 2018;
Case 1:05-md-01720-MKB-JO Document 7323 Filed 12/10/18 Page 2 of 4 PageID #: 108002




          WHEREAS, at the request of the Plaintiffs and the defendants in the Sunoco Action and

   the E-Z Mart Action, the Court extended the deadline for obtaining fact discovery from Plaintiffs

   to June 29, September 28, November 28, 2018, and January 28, 2019; and

          WHEREAS, the Plaintiffs and the defendants in the Sunoco Action and the E-Z Mart

   Action seek additional time to allow the defendants to complete fact discovery of the Plaintiffs,

   without altering other case deadlines;

          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, subject to the

   approval of the Court, that:

          1.      The deadline for obtaining fact discovery of the Plaintiffs (Sunoco Retail LLC,

   Aloha Petroleum, Ltd., and Susser Holdings Corporation) shall be extended to and including

   March 21, 2019.

          2.      All other case deadlines ordered by the Court, including without limitation the

   deadline for completion of fact discovery of all defendants in MDL 1720, shall remain

   unchanged.

          3.      No party shall use this stipulation and extension of time as a basis to extend any

   other case deadline, including the deadline to file expert reports.


   Dated: December ( 0, 2018.                         Respectfully submitted,


                                                      JACKSON            ALKER LLP


                                                      By:
                                                            David T. Moran
                                                            Edwin Buffmire
                                                            2323 Ross Avenue, Suite 600
                                                            Dallas, TX 75201
                                                            (214) 953-6051
                                                            dmoran@jw.com
                                                            ebuffmiregjw.com


                                                      2
Case 1:05-md-01720-MKB-JO Document 7323 Filed 12/10/18 Page 3 of 4 PageID #: 108003




                                        PEPPER HAMILTON LLP

                                              A. Christopher Young
                                              Robert L. Hickok
                                              Jessica Spradling Russell
                                              3000 Two Logan Square
                                              Eighteenth and Arch Streets
                                              Philadelphia, PA 19103
                                              (215) 981-4000
                                              youngac@pepperlaw.com
                                              hickokr@pepperlaw.com
                                              spradlingj@pepperlaw.com

                                        Counselfor the Plaintiffs


                                        ARNOLD & PORTER KAYE SCHOLER
                                        LLP


                                        By:              rilYdTh'"A
                                              Robert C. Mason
                                              250 West 55th Street
                                              New York, NY 10019
                                              (212) 836-8000
                                              robert.mason@amo ldporter.com

                                              Robert J. Vizas
                                              Three Embarcadero Center, 10th Floor
                                              San Francisco, CA 94111
                                              (415) 471-3100
                                              robert.vizas@amoldporter.com

                                              Mark R. Merley
                                              Matthew A. Eisenstein
                                              601 Massachusetts Avenue, NW
                                              Washington, DC 20001
                                              (202) 942-5000
                                              mark.mer ley@arno ldporter.com
                                              matthew.e isenste in@arno ldporter.com




                                       3
Case 1:05-md-01720-MKB-JO Document 7323 Filed 12/10/18 Page 4 of 4 PageID #: 108004



                                         HOLWELL SHUSTER & GOLDBERG LLP

                                               Michael S. Shuster
                                               Demian A. Ordway
                                               425 Lexington Avenue
                                               New York, NY 10017
                                               (646) 837-5151
                                               mshuster@hsgllp.com
                                               dordway@hsgllp.com

                                         Counselfor Defendants Visa U.S.A. Inc., Visa
                                         International Service Association, and Visa Inc.


                                         PAUL, WEISS, RIFKIND, WHARTON &
                                         GARRISON LLP


                                         B :
                                                 ary R. Carney
                                               1285 Av nue of the Americas
                                               New York, NY 10017
                                               (212) 373-3000    /
                                               gcarney@paulweiss.com

                                               Kenneth A. Gallo
                                               2001 K Street, NW
                                               Washington, DC 20006
                                               (202) 223-7300
                                               kgallo@paulweiss.com

                                         Counselfor Defendants Mastercard
                                         Incorporated and Mastercard International
                                         Incorporated


   SO ORDERED:

   Dated:



   Brooklyn, New York                 United States District Judge




                                        4
